Name: COMMISSION REGULATION (EEC) No 1682/93 of 29 June 1993 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: tariff policy;  plant product
 Date Published: nan

 1 . 7 . 93 Official Journal of the European Communities No L 159/13 COMMISSION REGULATION (EEC) No 1682/93 of 29 June 1993 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3334/90 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 2 July 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 June 1993 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 154, 13 . 6. 1981 , p . 26 . h OJ No L 321 , 21 . 11 . 1990, p . 6 . No L 159/ 14 Official Journal of the European Communities 1 . 7 . 93 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfr Dkr DM FF Dr £ Irl Lit F1 £ 1 10 0701 90 S) New Potatoes 35-70 1437 268 &gt;53 69-96 235'59 9527 28&gt;65 63128 78'45 27&gt;79 1 20 0702 00 9o} Tomatoes 41 -58 1674 312&gt;78 81 '49 274'42 11098 33&gt;38 73530 91 '38 32&gt;36 1.30 0703 10 19 Onions (other than seed) 33,39 1345 251,20 65,45 220,39 8913 26,81 59055 73,39 25,99 1.40 0703 20 00 Garlic 265,03 10674 1993,48 519,39 1748,99 70732 212,75 468 640 582,40 206,30 1.50 ex 0703 90 00 Leeks 27,80 1 117 209,04 54,33 183,17 7384 22,31 50899 61,05 21,85 160 ex 0704 10 90 1 Cauliflowers 57,81 2331 438,81 113'34 385,48 15133 43,14 104614 127&gt;38 45&gt;06 1.70 0704 20 00 Brussels sprouts 53,72 2267 423,88 110,06 374,08 11735 41,29 82719 124,09 37,72 1.80 0704 90 10 White cabbages and red cab- 31,38 1265 239,40 61,47 210,09 8126 23,42 54525 69,15 25,05 bages 1.90 ex 0704 90 90 Sprouting broccoli or calabrese 123,37 4943 921,62 240,50 812,12 32641 98,56 221730 269,86 96,64 (Brassica oleracea var. italica) 1.100 ex 0704 90 90 Chinese cabbage 20,94 839 156,44 40,82 137,86 5541 16,73 37639 45,80 16,40 1,110 0705 11 9o[ Cabbage lettuce (head lettuce) 67,35 2706 506,31 131,61 443,65 17886 54,03 123279 147,87 52,93 1.120 ex 0705 29 00 Endives 21,82 877 162,70 42,58 143,89 5690 17,51 39262 47,92 17,72 1.130 ex 0706 10 00 Carrots 49,76 2000 371,88 97,34 327,40 13272 39,89 88920 109,17 39,03 1.140 ex 0706 90 90 Radishes 67,01 2692 503,74 130,94 441,40 17795 53,76 122654 147,12 52,67 U50 070700 19 | Cucumbers 41 &gt;14 1654 307'45 80&gt;47 270'68 10972 32&gt;98 73514 90&gt;25 32&gt;27 1 160 0708 10 9o) Peas (Pisum sativum) 287&gt;19 11 567 2160,21 562,83 1895,27 76647 230,55 507836 631,11 223,56 1.170 Beans : 1 ' 170' 1 S^ninl (Vtgna Spp'' Phaseolus 123,20 4962 926,67 241,44 813,02 32880 98,90 217848 270,73 95,900708 20 90J spp .) 1.170.2 0708 20 10 | Beans (Phaseolus ssp., vulga - 4? Q3 lg94 353 75 9216 310,37 12551 37,75 83163 103,35 36,610708 20 90 ) rts var. Compressus Savi) 1.180 ex 0708 90 00 Broad beans 92,83 3894 734,40 189,09 645,42 21793 71,04 142837 212,96 66,61 1.190 0709 10 00 Globe artichokes 136,32 5478 1024,80 266,38 897,97 36202 109,37 249 524 299,31 107,15 1.200 Asparagus : 1.200.1 ex 0709 20 00  green 384,53 15487 2892,36 753,59 2537,63 102625 308,69 679955 845,01 299,32 1.200.2 ex 0709 20 00  other 526,03 21024 3913,81 1020,70 3455,29 137215 418,45 976186 1 149,14 431,29 1.210 0709 30 00 Aubergines (egg-plants) 91,58 3688 688,85 179,47 604,37 24441 73,51 161940 201,25 71,28 1.220 ex 0709 40 00 Ribbed celery (Apium graveo - 91,65 3691 689,40 179,61 604,84 24461 73,57 162068 201,40 71,34 lens var. dulce) 1.230 0709 51 30 Chantarelles 1419,0 57401 10 720,9 2789,11 9463,39 362312 1059,4 2384427 3138,97 1 157,8 1.240 0709 60 10 Sweet peppers 108,93 4387 819,35 213,47 718,86 29072 87,44 192618 239,37 84,79 1.250 0709 90 50 Fennel 73,55 2966 558,22 144,18 490,38 19251 54,88 133083 162,05 57,33 1.260 0709 90 70 Courgettes 49,65 1995 373,28 97,03 327,09 13186 39,83 90889 109,02 39,02 1.270 ex 0714 20 10 Sweet potatoes , whole , fresh 72,40 2901 540,88 141,14 476,62 19156 57,84 130129 158,37 56,71 (intended for human consumption) 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), 83,78 3378 639,04 164,08 560,82 21691 62,54 145 547 184,60 66,87 fresh 2.20 ex 0803 00 10 Bananas (other than plantains), 30,48 1227 229,33 59,75 201,20 8137 24,47 53912 66,99 23,73 fresh 2.30 ex 0804 30 00 Pineapples , fresh 38,09 1 534 286,51 74,65 251,37 10166 30,57 67355 83,70 29,65 2.40 ex 080440 10 1 Avocados, fresh 125,48 5054 943,89 245,92 828,12 33490 100,73 221895 275,75 97,68 ex 0804 40 90 J 1 . 7 . 93 Official Journal of the European Communities No L 159/ 15 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F! | £ 2.50 ex 0804 50 00 2.60 2.60.1 0805 10 11 0805 10 21 0805 10 31 0805 10 41 2.60.2 0805 10 15 0805 10 25 0805 10 35 0805 10 45 2.60.3 0805 10 19 0805 10 29 0805 10 39 0805 10 49 2.70 2.70.1 ex 0805 20 10 2.70.2 ex 0805 20 30 2.70.3 ex 0805 20 50 2.70.4 ex 0805 20 70 ]ex 0805 20 90 J 2.80 ex 0805 30 10 2.85 ex 0805 30 90 Guavas and mangoes, fresh 92,25 3715 693,90 180,79 608,80 24620 74,05 163127 202,72 71,81 Sweet oranges, fresh :  Sanguines and semi-san-  4g 1305 244,16 63,46 213,94 8625 26,05 59450 71,31 25,52 guines  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, 3179 j 280 239,15 62,31 209,82 8485 25,52 56222 69,87 24,75 Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins  Others 40,67 1638 305,95 79,71 268,43 10855 32,65 71926 89,38 31,66 Mandarins (including tange ­ rines and satsumas), fresh ; cle ­ mentines, wilkings and similar citrus hybrids, fresh :  Clementines 104,46 4207 785,75 204,72 689,38 27879 83,86 184720 229,56 81,31  Monreales and Satsumas 74,64 3006 561,42 146,27 492,56 19920 59,91 131983 164,02 58,10  Mandarins and wilkings 71,68 2880 538,84 140,06 472,16 19035 57,50 131201 157,38 56,34  Tangerines and others 58,69 2364 441,51 115,03 387,36 15665 47,12 103794 128,98 45,69 Lemons (Citrus limon, Citrus 38,93 1 568 292,88 76,30 256,96 10392 31,25 68 853 85,56 30,31 limonum), fresh Limes (Citrus aurantifolia), 125,71 5063 945,55 246,35 829,58 33549 100,91 222286 276,24 97,85 fresh Grapefruit, fresh :  white 45,61 1837 343,09 89,39 301,01 12173 36,61 80656 100,23 35,50  pink 54,81 2207 412,33 107,43 361,76 14630 44,00 96934 120,46 42,67 Table grapes 126,58 5098 952,12 248,07 835,35 33783 101,61 223832 278,16 98,53 Water-melons 23,62 951 177,73 46,30 155,93 6306 18,96 41783 51,92 18,39 Melons (other than water-me ­ lons) :  Amarillo, Cuper, Honey 30,47 1227 229,22 59,72 201,11 8133 24,46 53 888 66,96 23,72 dew (including Cantatene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendrai , Futuro  other 86,42 3480 650,06 169,37 570,33 23065 69,37 152820 189,91 67,27 Apples 54,42 2191 409,33 106,65 359,13 14524 43,68 96230 119,58 42,36 Pears Pears  Nashi (Pyrus pyrifo- 94?9 3gl7 7n9g lg5?6 62554 2529? 76Q9 167612 208,29 73,78 ha) Other 70,29 2831 528,76 137,76 463,91 18761 56,43 124304 154,47 54,72 Apricots 247,86 9982 1864,34 485,74 1635,68 66149 198,97 438 280 544,67 192,93 Cherries 166,79 6717 1254,57 326,87 1 100,70 44514 133,89 294932 366,52 129,83 Peaches 64,38 2593 484,30 126,18 424,90 17183 51,68 113852 141,49 50,12 2.90 2.90.1 ex 0805 40 00 2.90.2 ex 0805 40 00 2.100 0806 10 111 0806 10 15 0806 10 19 2.110 0807 10 10 2.120 2.120.1 ex 0807 10 90 2.120.2 ex 0807 10 90 2.130 0808 10 91 0808 10 93 0808 10 99 2.140 2.140.1 0808 20 31 0808 20 33 0808 20 35 0808 20 39 2.140.2 0808 20 31 0808 20 33 0808 20 35 0808 20 39 2.150 0809 10 00 2.160 0809 20 10 0809 20 90 2.170 ex 0809 30 00 No L 159/16 Official Journal of the European Communities 1 . 7 . 93 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.180 ex 0809 30 00 Nectarines 106,64 4295 802,11 208,98 703,74 28460 85,60 188566 234,33 83,01 2'190 0809 40 lJl Plums 129,98 5235 977,68 254,73 857,77 34689 104,34 229840 285,63 101,18 2200 0810 10 90l Strawberries 155,21 6218 1 159,45 302,56 1021,70 41065 124,00 278950 339,49 121,58 2.205 0810 20 10 Raspberries 1 057,1 42483 7946,97 2065,75 6963,49 280738 848,14 1934968 2321,08 830,90 2.210 0810 40 30 Fruit of the species Vaccinium 161,42 6779 1268,11 329,16 1 111,99 40501 123,65 249172 371,08 116,29 myrtillus 2.220 0810 90 10 Kiwi fruit (Actinidia chinensis 82,07 3305 617,37 160,85 541,65 21905 65,88 145136 180,36 63,89 Planch.,) 2.230 ex 0810 90 80 Pomegranates 102,73 4108 767,46 199,44 680,79 27113 82,31 193169 224,15 81,76 2.240 ex 0810 90 80 Khakis (including Sharon 395,37 15924 2973,89 774,83 2609,16 105518 317,39 699122 868,82 307,76 fruit) 2.250 ex 0810 90 30 Lychees 371,52 14963 2794,51 728,09 2451,78 99153 298,24 656951 816,42 289,20